Exhibit 10.12




ASSIGNMENT AGREEMENT
THIS ASSIGNMENT AGREEMENT (this “Agreement”), dated as of January 1, 2019, is
entered into by and among (i) CIM Capital, LLC (formerly known as CIM Investment
Advisors, LLC), a Delaware limited liability company (the “Manager”), (ii) CIM
Capital Controlled Company Management, LLC, a Delaware limited liability company
(“R-CCM”), (iii) CIM Capital RE Debt Management, LLC, a Delaware limited
liability company (“R-DM”), (iv) CIM Capital Real Property Management, LLC, a
Delaware limited liability company (“R-RPM”) and (v) CIM Capital Securities
Management, LLC, a Delaware limited liability company (“R-SM”).


W I T N E S S E T H:


WHEREAS, the Manager provides services to CIM Urban Partners, L.P., a Delaware
limited partnership (the “Partnership”) pursuant to that certain agreement
between the Manager and the Partnership (the “Management Agreement”);


WHEREAS, R-CCM, R-DM, R-RPM and R-SM (each, a “Subsidiary” and, collectively,
the “Subsidiaries”) are wholly-owned subsidiaries of the Manager; and


WHEREAS, the Manager wishes to assign certain responsibilities under the
Management Agreement to each Subsidiary, and each Subsidiary wishes to accept
such assignment, all as set forth below.


NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:


1.    Assignment. The Manager hereby assigns to each Subsidiary respectively the
responsibility to manage the following asset classes respectively in connection
with the Partnership: (a) R-CCM: controlled companies; (b) R-DM: debt; (c)
R-RPM: real property; and (d) R-SM: securities. Each Subsidiary hereby accepts
such assignment.


2.    Duties and Authority. Each Subsidiary shall provide recommendations and
analyses to the Partnership related to the asset class assigned to such
Subsidiary and shall perform each of the duties required of the Manager under
the Management Agreement as to such asset class; it being understood that the
Manager is the managing member of each Subsidiary and thereby retains
supervisory authority over the Subsidiaries regarding their respective decisions
as to whether the Partnership should acquire or dispose of investments. Each
Subsidiary agrees that it will perform its duties under this Agreement in full
compliance with the terms of the Management Agreement and applicable law.


3.    Fees and Expenses. The Partnership shall pay to each Subsidiary such
portion of the management fee payable under the Management Agreement that is
attributable to the asset class managed by such Subsidiary, with such portion to
be determined in good faith by the Partnership's general partner.





--------------------------------------------------------------------------------








4.    Term. This Agreement shall become effective as of the date hereof and
shall remain in full force and effect for so long as the Management Agreement is
in full force and effect.


5.    Miscellaneous. This Agreement may be amended, supplemented or waived at
any time and from time to time by an instrument in writing signed by each party
hereto, or their respective permitted successors or assigns. This Agreement may
be executed through the use of separate signature pages and in any number of
counterparts, and each of such counterparts shall, for all purposes, constitute
one agreement binding on all the parties, notwithstanding that all the parties
are not signatories to the same counterpart. Delivery of the signature pages by
facsimile or electronic mail shall constitute due execution. The provisions of
this Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware. A Subsidiary may assign, sell or otherwise dispose of all
or any part of its right, title and interest in and to this Agreement only with
the consent of the Manager and only to the extent permitted under applicable
law.




[Remainder of page has been left blank intentionally]








2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date hereinabove written.






MANAGER


CIM CAPITAL, LLC


By: /s/ David Thompson
Name: David Thompson
Title: Vice President


 
R-CCM


CIM CAPITAL CONTROLLED COMPANY MANAGEMENT, LLC


By: /s/ David Thompson
Name: David Thompson
Title: Vice President


 
R-DM


CIM CAPITAL RE DEBT MANAGEMENT, LLC


By: /s/ David Thompson
Name: David Thompson
Title: Vice President


 
R-RPM


CIM CAPITAL REAL PROPERTY MANAGEMENT, LLC


By: /s/ David Thompson
Name: David Thompson
Title: Vice President


 
R-SM


CIM CAPITAL SECURITIES
MANAGEMENT, LLC


By: /s/ David Thompson
Name: David Thompson
Title: Vice President





[Signature Page to Assignment Agreement]

--------------------------------------------------------------------------------





ACKNOWLEDGMENT AND CONSENT:


Each of the undersigned hereby (i) acknowledges that each of the Subsidiaries is
an affiliate of the Manager and (except as specifically set forth in this
Agreement) is entitled to all of the rights of the Manager under the Management
Agreement and the Second Amended and Restated Limited Partnership Agreement of
the Partnership (as further amended from time time to time) of the Partnership,
including without limitation, the right to indemnification by the Partnership,
(ii) agrees to otherwise recognize each of the Subsidiaries as a manager under
the terms of the Management Agreement, (iii) agrees to accept performance of the
duties required of the Manager under the Management Agreement, as to the
applicable asset class, from each of the Subsidiaries, as required by and in
accordance with the Management Agreement, (iv) agrees to make payment of the
management fee payable under the Management Agreement, attributable to the
applicable asset class, to the applicable Subsidiary in accordance with the
terms of this Agreement, and (v) otherwise consents to the terms of this
Agreement.


 
PARTNERSHIP


CIM Urban Partners, L.P.




By: Urban Partners GP, LLC, its general partner


By: /s/ Jordan Dembo   
Name: Jordan Dembo
Title: Vice President and Secretary




GENERAL PARTNER
Urban Partners GP, , LLC
By: /s/ Nicholas V. Morosoff
Name: Nicholas V. Morosoff
Title: Vice President
 
 









[Acknowledgement Page to Assignment Agreement]

--------------------------------------------------------------------------------









[Acknowledgement Page to Assignment Agreement]